Colcock, J.
This action cannot he supported either by precedent or principle. I have never read, or heard of such an action; though such occurrences must frequently take place, nor does it hear any analogy to cases quoted. There is no pri-vity of contract between the parties, no considera*198tion moving the defendant, no responsibility on him to the plaintiff ; and no injury done to him, by the express shewing of the plaintiff himself; for supposing that he lost his debt by the escape, he has a remedy against the sheriff, and therefore he at all events, has sustained no injury by the harbouring, as it is styled. And further, it is not certain that he would have retaken him, had he been told he was in the house; nor if he had retaken htm, is it certain that he would have obtained his money, for he might have taken the benefit of the Act. The court would not be induced to establish a new form of ac- ■ tion, without manifest necessity, and none such appears in this case. I am therefore against the motion.
Justice Grimke, Bay, and Nott, concurred.